Exhibit CERTIFICATION PURSUANT TO SECTION 1 I, Rhowena Blank, the Vice President, Head of Accounting and Operations and principal financial officer of Man Investments (USA) Corp., the general partner of Man-AHL Diversified I L.P. (the “Partnership”), certify that (i) the Quarterly Report of the Partnership on Form 10-Q for the period ending September 30, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date:November 13, /s/ Rhowena Blank Rhowena Blank Vice President and Head of Accounting and Operations
